In an action to recover the reasonable value of legal services rendered, defendant appeals from so much of an order of the Supreme Court, Westchester County, dated July 16, 1980, as denied that portion of her decedent’s motion which was for partial summary judgment dismissing, on Statute of Limitations grounds, so much of the plaintiff’s second amended complaint as seeks to recover for services rendered prior to September 10, 1969. Order reversed insofar as appealed from, on the law, without costs or disbursements, motion for partial summary judgment granted, and that portion of plaintiff’s second amended complaint which seeks to recover for services rendered prior to September 10, 1969, is dismissed. The plaintiff’s original complaint failed to give notice of any “transactions, occurrences, or series of transactions or occurrences” prior to September 10, 1969. Accordingly, his second amended complaint, insofar as it seeks to recover the reasonable value of legal services rendered prior to that date, is time-barred. (See CPLR 203, subd [e]; Heitczman v *610Muran, 75 AD2d 805; Marsala v State of New York, 41 AD2d 878.) Mollen, P. J., Hopkins, Titone and Weinstein, JJ., concur.